DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 12/29/2020.
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In response to the applicant’s argument that the recited references do not disclose or teach “wherein a distance from a center of the contact area to each of the plurality of sense elements is based on an estimated load associated with the external applied force”, the examiner respectfully agrees. However, Benfield teaches adjusting the placement of the piezoresistive elements on the surface of the membrane 14 relative to the center of the membrane 14 to optimize the shear sensitivity and applied load range. 
 Applicant's arguments with respect to claims 5, 13, and 21 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that the cited references fail to teach “wherein the slab die is free from an etched cavity that forms a diaphragm that includes the contact area”, the examiner respectfully disagrees. The examiner respectfully submits that the claimed feature of “the slab die is free from an etched cavity” is to be understood purely as a structural feature of the device and not as means or process for forming the device, since the claims are apparatus claims. The examiner respectfully submits that the method of forming the device is not germane to the issue of the patentability of the device itself (see MPEP 2113). Thus, this feature is interpreted as the slab die separated from a cavity, wherein the portion of the slab die in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wade (U.S. Pat. No. 8,316,725) (hereafter Wade) in view of Benfield et al. (U.S. Pat. No. 9,261,423) (hereafter Benfield).
Regarding claim 1, Wade teaches a force sensor comprising: a slab die (i.e., sensing die 20 includes a sensing diaphragm 22) (see Fig. 1) having a first surface (i.e., top surface of sensing diaphragm 22) (see Fig. 1) and an opposing second surface (i.e., bottom surface of sensing diaphragm 22) (see Fig. 1), with a contact area on the first surface (i.e., spherical object 40 may be in contact with the sensing diaphragm 22 of the sensing die 20) (see Fig. 1); an actuation element (i.e., spherical object 40) (see Fig. 1) configured to direct an externally applied force to the contact area on the first surface of the slab die (i.e., the actuation assembly 
Regarding the distance, Benfield teaches that a distance from a center of the contact area to each of the plurality of sense elements is based on an estimated load associated with the externally applied force (i.e., normal and shear sensitivity variation as the normal load application site is moved away from the center of the membrane 14. This analysis found that the output from the individual sensors increased as the load application site moved toward them on the membrane surface. Furthermore, the normal sensitivity was decreased as the piezoresistive devices were moved away from the edges of the membrane while the shear sensitivity was increased and greater shear to normal sensitivity ratios were achieved as the piezoresistive devices were moved away from the edges. Ultimately finding a balance between shear sensitivity, overall strength and load range is an application specific concern, and varying parameters as described can allow the development of robust membrane sensors to detect normal and shear loads for tactile or interfacial application) (see Column 9, line 49, to Column 10, line 38). In view of the teaching of Benfield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the sense elements symmetrically at optimal locations relative to the site of force application in 
Regarding claim 2, Wade as modified by Benfield as disclosed above does not directly or explicitly teach that the localized stress field comprises a peak stress area that moves outward from the center of the contact area as the externally applied force on the contact area increases. However, Benfield teaches that the normal sensitivity was decreased as the piezoresistive devices were moved away from the edges of the membrane while the shear sensitivity was increased and greater shear to normal sensitivity ratios were achieved as the piezoresistive devices were moved away from the edges (see Column 9, line 49, to Column 10, line 38). In view of the teaching of Benfield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the sense elements symmetrically at optimal locations relative to the site of force application in order to find balance between shear sensitivity and load range, allowing for the development of a more robust and sensitive sensor. 
Regarding claim 3, Wade teaches that the plurality of sense elements are positioned relative to the contact area to sense a peak stress as the peak stress area moves to and then radially passes the corresponding sense elements (i.e., the sensing die 20 may include a sensing diaphragm 22 including the one or more sensing elements formed thereon for sensing a deflection of the sensing diaphragm 22) (see Column 4, line 51, to Column 5, line 13).  
Regarding claim 4, Wade teaches that the peak stress area moves to and then radially passes the corresponding sense elements over a predetermined range of force exerted by the externally applied force (i.e., an electrical output signal may be generated that is proportional to the degree of deflection of the diaphragm 22 or force applied to the force sensor) (see Column 5, lines 42-59).  
Regarding claim 5, Wade teaches that the slab die is free from an etched cavity that forms a diaphragm that includes the contact area (i.e., sensing diaphragm 22, wherein the 
Regarding claim 6, Wade teaches that the slab die comprises one or more edges extending between the first surface and the opposing second surface, wherein a thickness of the slab die at the contact area is substantially the same as the thickness of the slab die at the one or more edges of the slab die (i.e., sensing diaphragm 22 has the same thickness throughout the diaphragm area) (see Fig. 1). 
Regarding claim 7, Wade teaches that each of the plurality of sense elements comprise one or more piezo-resistive elements (i.e., the sensing die 20 may have one or more sensing elements, such as piezoresistive sensing components) (see Column 4, lines 51-67). 
Regarding claim 8, Wade teaches that the contact area is at or near a geometric center of the first surface (i.e., contact interface is at the center of the diaphragm 22) (see Fig. 1). 
Regarding claim 9, Wade as modified by Benfield as disclosed above does not directly or explicitly teach that the plurality of sense elements are positioned in a pattern that is centered at the contact area. However, Benfield teaches that the plurality of sense elements are positioned in a pattern that is centered at the contact area (i.e., piezoresistive devices 16 are centered around the normal load application area Fz) (see Fig. 9). In view of the teaching of Benfield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have disposed the sensing elements symmetrically about the force application area in order to accurately determine the magnitude of the applied force. 
Regarding claim 10, Wade teaches that the actuation element comprises a spherical shaped surface that engages the contact area (i.e., spherical object 40) (see Fig. 1). 
Regarding claim 11, Wade teaches a force sensor comprising: a slab die (i.e., sensing die 20 includes a sensing diaphragm 22) (see Fig. 1) having a first surface (i.e., top surface of sensing diaphragm 22) (see Fig. 1) and an opposing second surface (i.e., bottom surface of sensing diaphragm 22) (see Fig. 1), with a contact area on the first surface (i.e., spherical object 
Regarding the peak stress area, Benfield teaches that a peak stress area of the localized stress field moves outward from a center of the contact area as the externally applied force on the contact area increases (i.e., normal and shear sensitivity variation as the normal load application site is moved away from the center of the membrane 14. This analysis found that the output from the individual sensors increased as the load application site moved toward them on the membrane surface) (see Column 9, line 49, to Column 10, line 38); and Page 4 of 14Reply to Non-Final Office Action of September 29, 2020a plurality of sense elements positioned about the contact area so as to be capable of sensing a peak stress (see Fig. 9), wherein a distance from the center of the contact area to each of the plurality of sense elements is based on an estimated load associated with the externally applied force (i.e., the normal sensitivity was decreased as the piezoresistive devices were moved away from the edges of the membrane while the shear sensitivity was increased and greater shear to 
Regarding claim 12, Wade teaches that the peak stress area moves to and then radially passes the corresponding sense elements over a predetermined range of force exerted by the externally applied force (i.e., the point of contact between the sensing diaphragm 22 and the spherical object 40 will determine to some extent the amount of output electrical signal, with different points of contact producing different output signals for the same applied force) (see Column 5, lines 42-59).  
Regarding claim 13, Wade teaches that the slab die is free from an etched cavity that forms a diaphragm that includes the contact area (i.e., sensing diaphragm 22, wherein the sensing die may be a micromechanical sensor element fabricated using a silicon wafer and suitable fabrication technique) (see Column 4, lines 51-67 and Fig. 3). 
Regarding claim 14, Wade teaches that the slab die comprises one or more edges extending between the first surface and the opposing second surface, wherein a thickness of the slab die at the contact area is substantially the same as the thickness of the slab die at the one or more edges of the slab die (i.e., sensing diaphragm 22 has the same thickness throughout the diaphragm area) (see Fig. 1). 
Regarding claim 15, Wade teaches that each of the plurality of sense elements comprise one or more piezo-resistive elements (i.e., the sensing die 20 may have one or more sensing elements, such as piezoresistive sensing components) (see Column 4, lines 51-67). 
Regarding claim 16, Wade teaches that the contact area is at or near a geometric center of the first surface (i.e., contact interface is at the center of the diaphragm 22) (see Fig. 1). 
Regarding claim 17, Wade as modified by Benfield as disclosed above does not directly or explicitly teach that the plurality of sense elements are positioned in a pattern that is centered at the contact area. However, Benfield teaches that the plurality of sense elements are positioned in a pattern that is centered at the contact area (i.e., piezoresistive devices 16 are centered around the normal load application area Fz) (see Fig. 9). In view of the teaching of Benfield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have disposed the sensing elements symmetrically about the force application area in order to accurately determine the magnitude of the applied force. 
Regarding claim 18, Wade teaches that the actuation element comprises a spherical shaped surface that engages the contact area (i.e., spherical object 40) (see Fig. 1). 
Regarding claim 19, Wade teaches a sense die for sensing an externally applied force, the sense die comprising: a die (i.e., sensing die 20 includes a sensing diaphragm 22) (see Fig. 1) having a first surface (i.e., top surface of sensing diaphragm 22) (see Fig. 1) and an opposing second surface (i.e., bottom surface of sensing diaphragm 22) (see Fig. 1); a contact area on the first surface of the die for receiving the externally applied force (i.e., spherical object 40 may be in contact with the sensing diaphragm 22 of the sensing die 20) (see Fig. 1), wherein the externally applied force creates a localized stress field along the first surface of the die (i.e., the point of contact between the sensing diaphragm 22 and the spherical object 40 will determine to some extent the amount of output electrical signal) (see Column 5, lines 42-59 and Fig. 1), and a plurality of sense elements positioned about the contact area so as to be capable of sensing a 
Regarding the peak stress, Benfield teaches that a peak stress area of the localized stress field moves outward from a center of the contact area as the externally applied force on the contact area increases (i.e., normal and shear sensitivity variation as the normal load application site is moved away from the center of the membrane 14. This analysis found that the output from the individual sensors increased as the load application site moved toward them on the membrane surface) (see Column 9, line 49, to Column 10, line 38);  a distance from the center of the contact area to each of the plurality of sense elements is based on an estimated load associated with the externally applied force (i.e., the normal sensitivity was decreased as the piezoresistive devices were moved away from the edges of the membrane while the shear sensitivity was increased and greater shear to normal sensitivity ratios were achieved as the piezoresistive devices were moved away from the edges. Ultimately finding a balance between shear sensitivity, overall strength and load range is an application specific concern, and varying parameters as described can allow the development of robust membrane sensors to detect normal and shear loads for tactile or interfacial application) (see Column 9, line 49, to Column 10, line 38). In view of the teaching of Benfield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the sense elements symmetrically at optimal locations relative to the site of force application in order to find balance between shear sensitivity and load range, allowing for the development of a more robust and sensitive sensor. 
Regarding claim 21, Wade teaches that the die is free from an etched cavity that forms a diaphragm that includes the contact area (i.e., sensing diaphragm 22, wherein the sensing die . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Tran M. Tran/Examiner, Art Unit 2855